SILBERMAN, Judge.
Ronald Holt seeks review of his judgment and sentences for trafficking in cannabis and manufacture of marijuana. We affirm Holt’s convictions without further comment. Based on the State’s concession of error, we reverse the portion of Holt’s sentence imposing a $50,000 fine. On remand, the trial court is required to impose the mandatory $25,000 fine under section 893.135(l)(a)(l), Florida Statutes (2013), which is the applicable trafficking statute.
Affirmed in part, reversed in part, and remanded.
MORRIS and BLACK, JJ., Concur.